Citation Nr: 9920906	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  98-01 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and P. B.


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from September 1966 to January 
1976. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from the May 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for post traumatic stress disorder (PTSD).  
Received in August 1993 was a statement from the veteran 
indicating his wish to "re-open his claim for service 
connection for PTSD," which the Board construes as a notice 
of disagreement with the May 1993 denial of service 
connection.  Nevertheless, at that time the RO proceeded to 
address the issue as an application to reopen the claim on 
the basis of new and material evidence, which was denied by a 
rating action in September 1994.  The veteran did not perfect 
his appeal of the new and material evidence issue, but 
applied to reopen the claim in September 1996.  Inasmuch as 
there has been no final determination regarding the issue of 
service connection for PTSD, the Board finds that the claim 
has remained pending from May 1993.  The RO apparently 
recognized this fact in its September 1997 rating action 
which construed the veteran's September 1996 claim as for 
service connection for PTSD.  A statement of the case 
addressing that issue was issued in December 1997, and the 
veteran submitted his appeal in February 1998.  

At that time the veteran also indicated his disagreement with 
the September 1997 denial of service connection for a 
disorder of the neck/cervical spine, and carpal tunnel 
syndrome.  A statement of the case pertaining to the 
additional issues was issued in June 1998 and a supplemental 
statement of the case was issued in September 1998 with 
regard to those new issues.  Moreover, in June 1998 and 
September 1998 the veteran was advised of the necessity of 
filing a VA Form 9 or substantive appeal to perfect his 
appeal of the additional issues.  However, the record 
indicates that he did not file a timely appeal of those 
claims, which are not before the Board for appellate review, 
and therefore are not addressed herein. 

The record indicates that the veteran served in Vietnam from 
January 1967 to January 1968 and his military occupational 
specialty was longshoreman helper, assigned to the 870th 
Transportation company USARPAC.  He has been diagnosed with 
post traumatic stress disorder (PTSD) by multiple VA 
examiners.  Originally, on VA examination in May 1997, the 
veteran described his stressors as being hit with shrapnel 
while driving a truck in a convoy in Vietnam.  He also 
indicated that the driver of his truck was killed with 
shrapnel wounds to the face and head.  The veteran stated he 
had seen people dying, to include friends being killed.  He 
reported that he had to kill children who opened fire on his 
truck.  In October 1998 the United States Armed Services 
Center for Research of Unit Records (USASCRUR) responded to 
the RO's request for stressor verification by providing a 
unit history for the 870th Transportation Company covering 
the period January 1967 to January 1968, which included no 
reference to convoys or casualties.  The USASCRUR noted that 
more detailed identifying information was required for 
verification of casualties.  

A hearing was held on May 26, 1999, in Washington, D.C., 
before the member of the Board rendering the determination in 
this claim.  When the veteran testified at his personal 
hearing before the Board he related that while serving as a 
stevedore in Vietnam in approximately July or August of 1967 
he volunteered to travel on convoys with the 452nd Engineer 
Company (possibly the 450th Company).  On one such journey 
the convoy reportedly underwent mortar attack in the area 
close to Nha Trang.  A man the veteran knew was injured at 
that time.  As best the veteran could recall that man's name 
was Doust (possibly Goust) and he was a sergeant.  The 
veteran also indicated that some one named Scott Miller was 
injured at the same time.  He also reported having seen the 
bodies of dead American soldiers in body bags in the areas of 
Nha Trang and Da Nang.  

The veteran's claim of service connection for PTSD is well 
grounded within the meaning of 38 U.S.C.A. § 5107, in that it 
is plausible.  This is so in light of a diagnosis of PTSD in 
the file, presumed-to-be credible history of a stressors as 
related above, and medical evidence which indicates a link 
between the diagnosis and the alleged inservice stressor.  
See King v. Brown, 5 Vet. App. 19 (1993); Cohen v. Brown, 10 
Vet. App. 128, 137 (1997).  In view of the more detailed 
information provided by the veteran with regard to his 
claimed stressors, the Board finds that in order to ensure 
that VA has fulfilled its duty to assist the veteran in the 
development of evidence pertinent to his claim, additional 
efforts should be undertaken to verify the reported stressful 
events in Vietnam.  

Additionally, inasmuch as the veteran has been awarded 
disability benefits from the Social Security Administration 
(SSA) based upon evidence of severe impairment from PTSD and 
major depression, copies of all medical records on which that 
decision was based should be obtained for association with 
the veteran's claims folder.  Masors v. Derwinski, 2 Vet. 
App. 181 (1992).  

Accordingly, the case is REMANDED for the actions listed 
below.  

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

1.  The veteran should be requested to 
identify all sources of treatment 
received for PTSD since August 1998 and 
to furnish signed authorizations for 
release to VA of private medical records 
in connection with any non-VA source he 
identifies.  Copies of the medical 
records from all sources identified 
should then be requested, for association 
with the claims folder.  

2.  The RO should contact the Social 
Security Administration and request 
copies of the medical records considered 
in the decision which found the veteran 
disabled for purposes of awarding him 
benefits.  

3.  The RO should contact USASCRUR, 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197, and attempt to 
verify whether the veteran or members of 
his unit, the 870th Transportation 
Company, were involved with the 452nd or 
450th Engineer Company in carrying out 
convoys during June through August 1967, 
and if so whether any such convoys were 
subjected to mortar attack which resulted 
in death or injury of military personnel. 

4.  The RO should also contact the 
National Personnel Records Center, ATTN: 
NCPMR-O, 9770 Page Avenue, St. Louis, MO 
63132, and request that they provide 
copies of the Morning Reports for the 
450th Transportation Company, the 452and 
Transportation Company and the 870th 
Transportation Company, for the period 
June 1967 to August 1967, in order to 
ascertain whether any members of these 
units with the names identified by the 
veteran were wounded or killed during 
that period. 

5.  If as a result of any development 
undertaken by this Remand, it would be 
logical to contact other agencies to 
establish the occurrence of a stressful 
event, or to verify other events, that 
development should be accomplished. 

6.  Next, the RO must make a specific 
determination, based upon the complete 
record, including the USASCRUR response, 
as to whether the appellant was exposed 
to a stressor or stressors in service, 
and if so, the nature of the specific 
stressor or stressors.  The RO must also 
specifically render a finding as to 
whether the appellant "engaged in combat 
with the enemy."  If the RO determines 
that the record establishes the existence 
of a stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined are established 
by the record.  In reaching this 
determination, the RO should address any 
credibility issues raised by the record.

7.  Upon completion of the above action, 
the veteran should be afforded another 
special VA psychiatric examination. The 
claims folder and a copy of this Remand  
must be made available to the examiner 
prior to the examination in order that he 
or she may review pertinent aspects of 
the veteran's service and medical 
history.  A notation to the effect that 
this record review took place should be 
included in the examination report.  If 
the veteran is found to have PTSD, the 
examiner should express an opinion for 
the record on whether the veteran's 
claimed stressors from his military 
service are etiologically related to any 
current PTSD.  The examining physician 
should specifically identify which 
stressors are linked to any diagnosed 
PTSD, with reference to the stressor(s) 
determined by the RO to be established by 
the record.  All tests deemed necessary 
by the examiner must be conducted and the 
clinical findings and reasoning which 
form the basis of the opinions requested 
should be clearly set forth.  In the 
event the examiner finds that the veteran 
does not have PTSD, he or she should 
reconcile that conclusion with that of 
other examiners who may have differed 
with it.  

8.  Thereafter, the RO should review the 
veteran's claim on the basis of all 
evidence of record and all applicable law 
and regulations.  If any action taken 
remains adverse to the veteran, he should 
be provided a supplemental statement of 
the case and the applicable time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


